Opinión concurrente emitida por la
Juez Asociada Señora Naveira de Rodón.
La acción de impugnación de reconocimiento procede cuando hay prueba de que el reconocimiento realizado fue nulo porque adolecía de uno de los vicios del consenti-miento siguientes: error, violencia o intimidación.
En el caso de autos, el demandante alegó, como único fundamento para la impugnación, que tenía dudas de que la niña fuera de él. Este no es uno de los fundamentos para impugnar. Además, el demandante ha tenido amplia opor-tunidad de presentar las supuestas pruebas para demos-trar que la impugnación procedía porque el reconocimiento estuvo viciado.
En Almodóvar v. Méndez Román, 125 D.P.R. 218 (1990), señalamos que en esta acción no tiene importancia si el *901reconocido es hijo biológico del que lo reconoció. Lo impor-tante es probar si hubo uno de los vicios del consentimiento. Cuando no hay vicios en el reconocimiento de un hijo tenido fuera de matrimonio, ese reconocimiento es irrevocable, porque sería contrario a la política pública arrepentirse.
Por lo tanto, bajo las circunstancias específicas de este caso, la demanda presentada no aducía causa de acción, razón por la cual debió desestimarse.
Por las razones antes expuestas, concurrimos con la sentencia que hoy emite la mayoría.